Citation Nr: 0505497	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-22 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to partial renouncement of VA compensation 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July to December 1986 
and from November 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 letter decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1.  In February 2000, on behalf of the veteran, the veteran's 
representative requested a rating in excess of 10 percent for 
the veteran's service-connected right epididymorchitis.

2.  In a March 2002 decision, the Board granted the veteran 
an increased rating of 30 percent for right epididymorchitis.

3.  The veteran requests that his 30 percent disability 
rating for right epididymorchitis be reduced to 10 percent, 
without clinical demonstration of a change in disability 
status.


CONCLUSION OF LAW

The applicable law prohibits partial renouncement of VA 
compensation benefits by unwarranted reduction in the rating 
for right epididymorchitis from 30 to 10 percent.  38 C.F.R. 
§ 3.106(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

However, the Board notes that the VCAA is not applicable to 
claims, such as the claim decided herein, that turn on a 
matter of law and not on the underlying facts or development 
of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  It is important to note at this juncture that the 
United States Court of Appeals for Veterans Claims (Court) 
found in Manning that the VCAA can have no effect on appeals 
that are decided on an interpretation of the law as opposed 
to a determination based on fact.  Also see Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

The veteran was granted service connection and a 10 percent 
rating for residuals of a right hydrocelectomy by rating 
action in August 1999.  The veteran's service-connected 
disability was reclassified as right epididymorchitis by 
rating action in October 1999.  The veteran's 10 percent 
rating was continued.  

In February 2000, on behalf of the veteran, the veteran's 
representative submitted a notice of disagreement with 
respect to the October 1999 rating action.  It was asserted 
that the veteran was entitled to a rating in excess of 10 
percent.  The veteran completed his appeal to the Board.  In 
a March 2002 decision, the Board granted the veteran a 30 
percent rating for right epididymorchitis.

The veteran submitted a letter in February 2003 requesting 
that his 30 percent disability rating for right 
epididymorchitis be reduced to 10 percent.  The veteran now 
states that he does not feel right about the increase.  He 
asserts that he has seen many people not nearly as fortunate 
as himself, who receive much less than they should receive.  
The veteran also stated that our country needs all the help 
that it can get financially, and that he only feels justified 
receiving 10 percent for his service-connected disability.  
The veteran specifically stated that he did not want to waive 
the full amount of his benefits.  He indicated that he wished 
to retain a 10 percent rating.

The Board notes that VA regulation provides that any person 
entitled to compensation may renounce his or her right to 
that benefit but may not renounce less than all of the 
component items, which together comprise the total amount of 
the benefit to which the person is entitled, nor any fixed 
monetary amounts less than the full amount of entitlement.  
38 C.F.R. § 3.106(a).  Thus, there is no authority under the 
law or Department regulations which would allow the Board to 
accept the veteran's partial renouncement of his compensation 
benefits based on reduction of the rating for right 
epididymorchitis from 30 percent to 10 percent, without 
clinical demonstration of a change in disability status.

The Board commends the veteran for his service to his 
country, and commends the veteran on his selflessness in 
wanting to help his country financially.  However, the Board 
has no authority to ignore the law, nor to change or amend 
it.  In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  38 C.F.R. § 
19.5 (2004).

There are no questions of fact in this case and the veteran's 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to partial renouncement of VA compensation 
benefits is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


